Title: To James Madison from John G. Jackson, 9 January 1810
From: Jackson, John G.
To: Madison, James


Dr. SirJany. 9th. 1810
I have never acquired the legal character of Guardian to my Child—Guardians ad litem can only be appointed by the Courts issuing process against infants; & as there has been no appointment there would be an impropriety in my acknowledging service of the Spa., which I should not hesitate to do if the act would be legal. Your Mo Obt Servt
J G Jackson
There can be no objection to acknowledging the service by the defendants of full age.
